2016 IL App (3d) 140837

                                Opinion filed December 9, 2016
                       Modified upon denial of rehearing February 3, 2017
     _____________________________________________________________________________

                                                 IN THE

                                     APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2017

     THE PEOPLE OF THE STATE OF                       )      Appeal from the Circuit Court
     ILLINOIS,                                        )      of the 10th Judicial Circuit,
                                                      )      Peoria County, Illinois,
            Plaintiff-Appellee,                       )
                                                      )      Appeal No. 3-14-0837
            v.                                        )      Circuit No. 12-CF-113
                                                      )
     TERRY L. BURNETT,                                )      Honorable
                                                      )      David A. Brown,
            Defendant-Appellant.                      )      Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE LYTTON delivered the judgment of the court, with opinion.
           Justices O’Brien and Carter concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                OPINION

¶1          Defendant, Terry L. Burnett, appeals the summary dismissal of his postconviction

     petition arguing that the circuit clerk improperly assessed fines against him. We vacate the fines

     imposed by the circuit clerk.

¶2                                                FACTS

¶3          Defendant pled guilty to burglary (720 ILCS 5/19-1(a) (West 2012)) in exchange for a

     6½-year sentence in this case and a 2½-year sentence in an unrelated case. The sentencing order

     entered a judgment for costs, but fines were not discussed as part of the plea and were not
     entered on either the sentencing order or the mittimus. Subsequently, defendant moved to

     withdraw his guilty plea, which the trial court denied as untimely.

¶4          Defendant filed a postconviction petition contesting his guilty plea and his sentence. The

     petition did not raise any issue with the fines and fees imposed against defendant. The trial court

     summarily dismissed the petition. Defendant filed a notice of appeal on October 14, 2014, from

     the dismissal of his postconviction petition.

¶5          A sheet titled “Case Transactions Summary” appears in the record. A certification on the

     transactions summary is dated December 8, 2014, is signed by the deputy circuit clerk, and bears

     the seal of the circuit court of Peoria County. This court stamped the transaction summary as

     “filed” the following day. The sheet indicates defendant does not currently owe any money. Each

     individual assessment is identified by name, but there is no citation to statutory authorization.

     The sheet lists the total assessments as $1046.50. The relevant assessments and corresponding

     titles include (1) $15 “State Police Operation Assistance Fund,” (2) $10 “State Police Services

     Fund,” (3) $32.50 “Surcharge-Lump Sum,” (4) $100 “Violent Crime Victims Assistance Fund,”

     (5) $50 “Court Usage,” (6) $30 “Criminal Child Advocacy Center,” (7) $10 “Criminal Probation

     Operation Fees,” (8) $4.75 “Drug Court Fund” and $0.25 “Circuit Clerk Oper/Adm Fund,”

     (9) $10 “Drug Court Operation,” (10) $10 “Medical Costs Fund,” and (11) $10 “State’s Attorney

     Juvenile Expenses” fee.

¶6                                               ANALYSIS

¶7          On appeal, defendant does not argue that the trial court erred in summarily dismissing his

     postconviction petition. Instead, he argues for the first time that this court should vacate the fines

     improperly assessed against him by the circuit clerk. The State makes no argument regarding the

     classification of the specific assessments defendant now challenges.


                                                       2
¶8          “Because the imposition of a fine is a judicial act, and the circuit clerk has no authority to

     levy fines, any fines imposed by the circuit clerk are void from their inception.” People v. Larue,

     2014 IL App (4th) 120595, ¶ 56. Upon review, we find that the following fines were imposed by

     the circuit clerk and are therefore void:

                            (1) $15 “State Police Operation Assistance Fund” (People v. Millsap, 2012

                    IL App (4th) 110668, ¶ 31);

                            (2) $10 “State Police Services Fund” (People v. Bell, 2012 IL App (5th)

                    100276, ¶ 42 (finding an identical methamphetamine version to be a fine));

                            (3) $32.50 “Surcharge-Lump Sum” (People v. Warren, 2014 IL App (4th)

                    120721, ¶ 122);

                            (4) $100 “Violent Crime Victims Assistance Fund” (Id. ¶ 135);

                            (5) $50 “Court Usage” (People v. Smith, 2013 IL App (2d) 120691, ¶ 21);

                            (6) $30 “Criminal Child Advocacy Center” (People v. Jones, 397 Ill. App.

                    3d 651, 660-61 (2009));

                            (7) $10 “Criminal Probation Operations Fees” (People v. Carter, 2016 IL

                    App (3d) 140196, ¶ 56);

                            (8) $4.75 “Drug Court Fund” and $0.25 “Circuit Clerk Oper/Adm Fund”

                    (People v. Johnson, 2015 IL App (3d) 140364, ¶ 9);

                            (9) $10 “Drug Court Operation” (People v. Graves, 235 Ill. 2d 244, 255

                    (2009));

                            (10) $10 “Medical Costs Fund” (Larue, 2014 IL App (4th) 120595, ¶ 57);

                    and



                                                      3
                              (11) $10 “State’s Attorney Juvenile Expenses” fee (Carter, 2016 IL App

                       (3d) 140196, ¶ 54).

       The remaining assessments listed on the transactions summary sheet are fees properly imposed

       by the circuit clerk. See People v. Hible, 2016 IL App (4th) 131096, ¶ 14 (circuit clerk may levy

       fees).

¶9              To summarize, we vacate the fines imposed by the circuit clerk. Supra ¶ 8. We do not

       remand the cause for the reimposition of said fines. See People v. Wade, 2016 IL App (3d)

       150417, ¶ 13; Carter, 2016 IL App (3d) 140196, ¶ 51. We uphold the remaining assessments

       listed on the transaction summary sheet.

¶ 10            In reaching this conclusion, we reject the State’s contention that this court lacks

       jurisdiction to consider defendant’s appeal. While the State does not challenge defendant’s

       assertion that the specific assessments imposed by the circuit clerk are void, it contends that this

       court lacks jurisdiction because the notice of appeal in this case is from the dismissal of

       defendant’s postconviction petition. Specifically, the State argues that defendant’s claim is not a

       constitutional deprivation that is cognizable in a postconviction petition.

¶ 11            A defendant may challenge a void assessment for the first time on appeal from the

       dismissal of a postconviction petition. See People v. Thompson, 209 Ill. 2d 19, 28 (2004) (noting

       that there is no jurisdictional impediment to the granting of relief from the void portion of a

       sentencing order even though defendant raised the issue for the first time on appeal from the

       dismissal of a postconviction petition). Courts have an independent duty to vacate void orders

       and may sua sponte declare an order void. Id. at 27 (citing Schak v. Blom, 334 Ill. App. 3d 129,

       134 (2002)). “ ‘Because the imposition of a fine is a judicial act, and the circuit clerk has no

       authority to levy fines, any fines imposed by the circuit clerk are void from their inception.’ ”


                                                        4
       Wade, 2016 IL App (3d) 150417, ¶ 10 (quoting Larue, 2014 IL App (4th) 120595, ¶ 56). A void

       order may be attacked at any time or in any court, either directly or collaterally. Thompson, 209

       Ill. 2d at 25. Although defendant failed to challenge the improper assessments in his

       postconviction petition, an appellate court can address a forfeited argument that the circuit clerk

       acted beyond its authority in imposing a fine. People v. Shaw, 386 Ill. App. 3d 704, 710-11

       (2008). Accordingly, we find that we have jurisdiction to consider defendant’s challenge to the

       void fines improperly imposed by the circuit clerk.

¶ 12                                            CONCLUSION

¶ 13          For the foregoing reasons, we vacate the fines imposed by the circuit clerk of Peoria

       County and otherwise affirm the judgment of the circuit court of Peoria County.

¶ 14          Affirmed in part and vacated in part.




                                                       5